Citation Nr: 1509270	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1966. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied, inter alia, the Veterans claim of service connection for headaches.  The Veteran filed a Notice of Disagreement (NOD) in August 2010.  The RO issued a Statement of the Case (SOC) in March 2011.  In June 2011, the Veteran filed his Substantive Appeal.  Although the Veteran did not file a timely substantive appeal, his claim was certified to the Board in September 2012.  As such, while a timely substantive appeal may not have been filed, the Board has jurisdiction to decide the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a veteran's claim).

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this matter, an additional remand is required before the claim of service connection for headaches can be properly adjudicated. 

The Veteran contends that his current headaches are related to his period of service.  The Board notes that upon entrance to and separation from the military, in September 1966, the Veteran indicated that he had headaches.  No additional commentary is provided regarding the headaches in either examination. 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

As indicated above, the record reflects that the Veteran had headaches upon entrance to service.  The record also provides current medical evidence of the Veteran's headaches and indicia of in-service complaints of headaches. Additionally, the Veteran reported headaches upon separation.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided with a VA examination on November 2014.  The examiner interviewed the Veteran, reviewed the claims file, and conducted objective testing.  While the examiner initially noted that the Veteran did not have a current or previous diagnosis of a headache condition, he did find that the Veteran had historically been treated for symptoms similar to those of a headache condition.  For instance, it was noted that the Veteran does experience headache pain, pain on both sides of the head, and duration of 15 minutes to 2 hours.  He also experiences phenomenon that is akin to a migraine, resulting in prostrating attacks once every month.  The examiner noted that the Veteran's entrance and exit physical examinations from the military indicated that he entered the service with headaches and left the service with headaches.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner provided no additional explanation or rationale for this assertion.

Although the Board finds that the November 2014 VA examination is adequate in the content presented, it is notably incomplete, as no rationale was provided for why the Veteran's claimed condition clearly and unmistakably pre-existed service and why it was not clearly and unmistakably un-aggravated by such service.   This is particularly problematic, as the Board clearly requested the provision of a VA examination in which the examiner provides a complete rationale for all opinions provided.   A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

As such, the Board finds that an addendum opinion to the November 2014 VA examination is necessary for further adjudication.  In this regard, the VA examiner should be asked to provide a complete rationale, to include citation to any relevant medical authority and examples from the Veteran's medical history, regarding his prior opinion that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  There is no need for any additional in-person examination of the Veteran and the examiner should limit his discussion to the opinion provided in the November 2014 VA examination.

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran for the appropriate release to obtain his private treatment records. With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  

If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2. The RO should also obtain any outstanding VA treatment records. All efforts to obtain these records must be documented in the claims file.

3. Then, after obtaining any outstanding records identified, the RO should forward the Veteran's claims file to the examiner who conducted the November 2014 VA examination or, if that examiner is no longer available, an examiner of like experience and training, to profer an addendum opinion.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the examiner is asked to provide a detailed and complete rationale for the November 2014 opinion that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  

Such addendum opinion should include citation to any relevant medical authority and examples from the Veteran's medical history in support. The examiner should also consider any lay statements of record from the Veteran.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




